DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 9/22/2021 have been received and entered. Claims 1, 10 and 15 have been amended. Claims 18-20 have been added. Claims 1-20 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive. Applicant argued that “the evaluator uses a controller to evaluate the time characteristic of the measured values for detecting collision events” is not unclear, further applicant refer to “paragraph [0061] of the present published specification states that an error message could be used to signal a detected collision event. However, as also described in this paragraph and the preceding paragraphs, the evaluator 110 uses the controller 150 to evaluate the time characteristic of the measured values (see also FIG. 3) from the collision sensor 100 to detect the collision event, as now clarified in amended claims 1 and 10, prior to issuing this error message. Accordingly, the issuing of an error message can be supplemental to, but is not inconsistent with the evaluation of the time characteristic of the measured values”. Examiner disagree because according to U.S. Federal Circuit for patent rule, although the claims are read in light in the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993), therefore, a) there is no indication of a time frame of the sampling clock signal being identified to support for evaluating in the amended claims 1 and 10; b) there is no indication of the position value being transmitted to an interface for communicating with downstream electronics at all. For the reasons above, the amended claimed invention as recited in the claims 1 and 10 are unclear and not defined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 10, the claimed invention are unclear and not defined because   according to U.S. Federal Circuit for patent rule, although the claims are read in light in the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993), therefore, a) there is no indication of a time frame of the sampling clock signal being identified to support for evaluating in the amended claims 1 and 10; b) there is no indication of the position value being transmitted to an interface for communicating with downstream electronics at all. 
 Dependent claims 2-9 and 11-20 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. Please see section 2 above.

Conclusion

Fuchs et al (US 9046335) discloses method for measuring the coordinates of workpieces on a coordinate-measuring apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BRYAN BUI/               Primary Examiner, Art Unit 2865